This proceeding to review a determination of respondent suspending, for 45 days, the operator’s license of the petitioner for persistent violations of the Vehicle and Traffic Law, and local ordinances and rules and regulations adopted pursuant thereto (Vehicle and Traffic Law, § 71, subd. 3, par. [d]), has been transferred to this court (Civ. Prac. Act, § 1296). Between March 4, 1957 and November 22, 1957 petitioner was convicted of a red light charge, a signal light charge and two speeding charges, committed respectively on February 24, March 28, July 8 and August 21, 1957. Determination unanimously confirmed, without costs. No opinion. Present — Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.; Nolan, P. J., not voting.